FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJuly HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). 6 July 2012 HSBC MONACO SELLS PART OF PRIVATE BANK CLIENT PORTFOLIO HSBC Private Bank (Monaco) SA, a wholly-owned subsidiary of HSBC Holdings plc, has entered into an agreement to sell part of its portfolio of client accounts to Crédit du Nord, Monaco Branch, a wholly-owned subsidiary of Société Générale SA. The portfolio comprised assets under management of approximately US$140m at 14 May 2012, the date of the agreement. Completion is expected on 1 October, 2012. Media enquiries to Andy Berry on +44 (0)20 7992 5589 or at andy.berry@hsbc.com Note to editors: HSBC Holdings plc HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from around 7,200 offices in over 80 countries and territories in Europe, the Asia-Pacific region, North and Latin America, and the Middle East and North Africa. With assets of US$2,637bn at 31 March 2012, the HSBC Group is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name: P A Stafford Title: Assistant Group Secretary Date:06 July 2012
